DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05-01-2019, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Priest (U.S. Pub. No. 2018/0086483) in view of Wennerlof (U.S. Pub. No. 2017/0155456).
Regarding claim 1, Priest teaches an unmanned aerial vehicle (UAV) (50) (fig. 2-3, page 4-5, par [0064-0065) comprising: an antenna assembly (106) configured to communicate with a ground terminal controller (200/302) (fig. 2-5, page 5, par [0065-0066, 0068, 0072, 0083]) (see the wireless interfaces 106 include hardware, wireless antennas, etc. enabling the UAV 50 to communicate concurrently with a plurality of wireless networks, such as cellular networks, GPS, GLONASS, WLAN, WiMAX, or 
the like); 
 a memory (110/108) storing antenna assembly configuration information (fig. 3, page 5, 21, par [0066-0068, 0197, 0199]) (see a data store 108, and memory 110, and the local interface 112 may include address, control, and/or data connections to enable appropriate communications, and the processor 102 is configured to execute software stored within the memory 110, to communicate data to and from the memory 110, and to generally control operations of the mobile device 100 pursuant to the 
software instructions, and the UAV 50 is configured to store the emergency instructions, and include an altitude to maintain and a flight plan to maintain until communication is reestablished, nearby landing zones to proceed to, continuing to a destination as planned, immediate landing at one of a plurality of designated locations, flying lane information, hover in place, hover in place for a certain amount of time to regain communication); and 
one or more processors (102/1100) configured to adjust a radiation direction pattern of the antenna assembly (106/1554) according to the antenna assembly configuration information (fig. 1-3,  9-12, 23, 29, page 2-3, 5, 8-9, 15, 19, 21 par [0050-0052, 0066-0068, 0083-0091, 0147, 0181, 0185, 0198]) see adjust antennas, and adjust UAV flight accordingly, the plurality of UAVs each include hardware and antennas adapted to communicate to the plurality of cell towers, the plurality of UAVs can be configured to constrain flight based on coverage of the plurality of cell towers.  The constrained flight can include one or more of pre-configuring the plurality of UAVs to operate only where the coverage exists, monitoring cell signal strength by the plurality of UAVs and adjusting flight based therein, and a combination thereof. And UAVs can be configured with mobile device hardware configured to operate on a plurality of different cellular networks, and adjusting patterns of existing antennas). 
Priest teaches the wireless interfaces 106 can be configured to communicate on a specific cell network or on a plurality of cellular networks.  The wireless interfaces 106 include hardware, wireless antennas, etc. enabling the UAV 50 to communicate concurrently with a plurality of wireless networks (page 5, par [0068]), and
 Priest also teaches adjusting patterns of existing antennas at controller (fig.1), and the UAV 50 with the processing device 1100 can be similar to the mobile device 100 or the processor 102.  Generally, the processing device 1100 can be configured to control operations of the flight components 1102, the cameras 1104, the radar 1106, the wireless interfaces (1108/antenna), and the data store/memory 1110 (page 15,par [0147]); 
That is obvious to the processors configured to adjust a radiation direction pattern of the antenna assembly to the antenna assembly configuration information. 
However, Wennerlof teaches directional antenna and an unmanned aerial vehicle, UAV, arranged to be deployed in relation to the target location.  The system is configured for transmission of an alignment signal between the UAV and the directional antenna and also for measuring a level of antenna alignment of the directional antenna with respect to the target location, based on the alignment signal transmission (fig. 2-9, page 1, par [0011]), and the UAV 500 comprises a memory module 530 arranged to record and store information relating to received signal quality and/or relating to the antenna alignment level measurement report. The UAV then stores results of measurements in the memory module 530, which can be accessed later by an operator interested in details of the alignment measurements (fig. 5-6, par [0084-0085]) .
	Wennerlof teaches the processors (420) configured to adjust a radiation direction pattern (alignment signal) of the antenna assembly (612) to the antenna assembly configuration information (fig. 5-7, page 5-6, par [0086, 0090, 0092-0093]) 
(see the transmitter module 610 comprises an on-board directional antenna, i.e., the antenna 612 is a directional antenna, such as a horn antenna.  This on-board directional antenna is arranged to be oriented or directed towards the directional antenna 101.  In this way, the alignment signal can be transmitted from the UAV 600 to the directional antenna 101, and the polarization of the directional antenna can be adjusted with respect to the reference polarization of the UAV ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Priest with Wennerlof, in order to provide and obtained by an unmanned aerial vehicle (UAV) for aligning a directional antenna used for wireless communication with respect to a target location.  The UAV is arranged for deployment in relation to the 
target location, and comprises an antenna alignment module configured for transmission of an alignment signal between the UAV and the directional antenna.  The transmission comprises any of transmitting and receiving the alignment signal easier (see suggested by Wennerlof on page 2, par [0025]).
Regarding claim 15, Priest teaches a method of controlling an unmanned aerial vehicle (UAV) (50) including an antenna assembly (106) (fig. 2-5, page 5, par [0064-0066, 0068]) (see the wireless interfaces 106 include hardware, wireless antennas, etc. enabling the UAV 50 to communicate concurrently with a plurality of wireless networks), comprising: 
Calculating (configuring) a position (monitoring proximate airspace/flight plan) of the UAV relative to a ground terminal controller (200/302) (fig. 2-5, 23-24, page 5, par [0065-0066, 0068, 0072, 0078, 0083, 0155-0156]) (see the wireless interfaces 106 can be configured to communicate on a specific cell network or on a plurality of cellular networks.  The wireless interfaces 106 include hardware, wireless antennas, etc. enabling the UAV 50 to communicate concurrently with a plurality of wireless networks, UAV 50 is configured to maintain an association with a plurality of cell towers 12 based on a current geographic location); and
adjusting a radiation direction pattern of the antenna assembly according to the position and antenna assembly configuration information (information (fig. 1-3,  9-12, 23, 29, page 2-3, 5, 8-9, 15, 19, 21 par [0050-0052, 0066-0068, 0083-0091, 0147, 0181, 0185, 0198]) (see adjust antennas, and adjust UAV flight accordingly, the plurality of UAVs each include hardware and antennas adapted to communicate to the plurality of cell towers, the plurality of UAVs can be configured to constrain flight based on coverage of the plurality of cell towers.  The constrained flight can include one or more of pre-configuring the plurality of UAVs to operate only where the coverage exists, monitoring cell signal strength by the plurality of UAVs and adjusting flight based therein, and a combination thereof. And UAVs can be configured with mobile device hardware configured to operate on a plurality of different cellular networks, and adjusting patterns of existing antennas). 
Priest teaches the wireless interfaces 106 can be configured to communicate on a specific cell network or on a plurality of cellular networks.  The wireless interfaces 106 include hardware, wireless antennas, etc. enabling the UAV 50 to communicate concurrently with a plurality of wireless networks (page 5, par [0068]), and
 Priest also teaches adjusting patterns of existing antennas at controller (fig.1), and the UAV 50 with the processing device 1100 can be similar to the mobile device 100 or the processor 102.  Generally, the processing device 1100 can be configured to control operations of the flight components 1102, the cameras 1104, the radar 1106, the wireless interfaces (1108/antenna), and the data store/memory 1110 (page 15,par [0147]); 
That is obvious to the processors configured to adjust a radiation direction pattern of the antenna assembly to the antenna assembly configuration information. 
However, Wennerlof teaches directional antenna and an unmanned aerial vehicle, UAV, arranged to be deployed in relation to the target location.  The system is configured for transmission of an alignment signal between the UAV and the directional antenna and also for measuring a level of antenna alignment of the directional antenna with respect to the target location, based on the alignment signal transmission (fig. 2-9, page 1, par [0011]), and the UAV 500 comprises a memory module 530 arranged to record and store information relating to received signal quality and/or relating to the antenna alignment level measurement report. The UAV then stores results of measurements in the memory module 530, which can be accessed later by an operator interested in details of the alignment measurements (fig. 5-6, par [0084-0085]).
Wennerlof teaches the processors (420) configured to adjust a radiation direction pattern (alignment signal) of the antenna assembly (612) to the antenna assembly configuration information (fig. 5-7, page 5-6, par [0086, 0090, 0092-0093]) 
(see the transmitter module 610 comprises an on-board directional antenna, i.e., the antenna 612 is a directional antenna, such as a horn antenna.  This on-board directional antenna is arranged to be oriented or directed towards the directional antenna 101.  In this way, the alignment signal can be transmitted from the UAV 600 to the directional antenna 101, and the polarization of the directional antenna can be adjusted with respect to the reference polarization of the UAV ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Priest with Wennerlof, in order to provide and obtained by an unmanned aerial vehicle (UAV) for aligning a directional antenna used for wireless communication with respect to a target location.  The UAV is arranged for deployment in relation to the 
target location, and comprises an antenna alignment module configured for transmission of an alignment signal between the UAV and the directional antenna.  The transmission comprises any of transmitting and receiving the alignment signal easier (see suggested by Wennerlof on page 2, par [0025]). 
 
Regarding claim 19, Priest teaches a method of controlling an unmanned aerial vehicle (UAV) (50) including an antenna assembly (106) (fig. 2-5, page 5, par [0064-0066, 0068]) (see the wireless interfaces 106 include hardware, wireless antennas, etc. enabling the UAV 50 to communicate concurrently with a plurality of wireless networks), comprising: 
detecting signal strengths of the antenna assembly (106) (fig. 11-12, 23, 24, page  7, 16, par [0080-0081, 0088, 0155-0156]) (see received signal strength, detects signal degradation to ensure it is always active on the cell network 302, and the spectrum analyzer 1120 can be configured to detect 
signal bandwidth, frequency, and Radio Frequency (RF) strength );  and 
adjusting a radiation direction pattern of the antenna assembly  according to the signal strengths and antenna assembly configuration information (fig. 11-12, page 5, 12, par [0068, 0115]). 
Priest also teaches adjusting patterns of existing antennas at controller (fig.1), and the UAV 50 with the processing device 1100 can be similar to the mobile device 100 or the processor 102.  Generally, the processing device 1100 can be configured to control operations of the flight components 1102, the cameras 1104, the radar 1106, the wireless interfaces (1108/antenna), and the data store/memory 1110, and 1120 can be configured to detect signal bandwidth, frequency, and Radio Frequency (RF) strength  (page 15-16, par [0147, 0155]); 
That is obvious adjusting a radiation direction pattern of the antenna assembly, according to the signal strengths and antenna assembly configuration information. 
However, Wennerlof teaches directional antenna and an unmanned aerial vehicle, UAV, arranged to be deployed in relation to the target location.  The system is configured for transmission of an alignment signal between the UAV and the directional antenna and also for measuring a level of antenna alignment of the directional antenna with respect to the target location, based on the alignment signal transmission (fig. 2-9, page 1, par [0011]), and the UAV 500 comprises a memory module 530 arranged to record and store information relating to received signal quality and/or relating to the antenna alignment level measurement report. The UAV then stores results of measurements in the memory module 530, which can be accessed later by an operator interested in details of the alignment measurements (fig. 5-6, par [0084-0085]).
Wennerlof teaches the processors (420) configured to adjust a radiation direction pattern (alignment signal) of the antenna assembly (612) to the antenna assembly configuration information (fig. 5-7, page 5-6, par [0086, 0090, 0092-0093]) 
(see the transmitter module 610 comprises an on-board directional antenna, i.e., the antenna 612 is a directional antenna, such as a horn antenna.  This on-board directional antenna is arranged to be oriented or directed towards the directional antenna 101.  In this way, the alignment signal can be transmitted from the UAV 600 to the directional antenna 101, and the polarization of the directional antenna can be adjusted with respect to the reference polarization of the UAV ).
Wennerlof also teaches signal strengths and antenna assembly configuration information (fig. 5-6, page 5-6, par [0074-0077, 0081]) (see the UAV is configured to transmit the alignment signal to the directional antenna, the directional antenna is first coarsely aligned with respect to the UAV.  The alignment signal is then received from the UAV via the directional antenna and some characteristics of the received signal are used as measure of alignment of the directional antenna.  For instance, received signal strength can be used, in which case a direction of the directional antenna yielding higher signal strength represents better alignment than a direction yielding low received signal strength, and the alignment module (210 of UAV-50) is arranged to measure a signal quality of the received alignment signal.  This signal quality  may, according to different aspects, comprise any of measured or estimated; 
received signal strength, bit-error rate, packet-error rate, block-error rate, mutual information between the directional antenna and the UAV, or log-likelihood ratio). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Priest with Wennerlof, in order to provide and obtained by an unmanned aerial vehicle (UAV) for aligning a directional antenna used for wireless communication with respect to a target location.  The UAV is arranged for deployment in relation to the 
target location, and comprises an antenna alignment module configured for transmission of an alignment signal between the UAV and the directional antenna.  The transmission comprises any of transmitting and receiving the alignment signal easier (see suggested by Wennerlof on page 2, par [0025]). 

Claims, 2, 8, 11, are rejected under 35 U.S.C. 103 as being unpatentable over Priest (U.S. Pub. No. 2018/0086483) in view of Wennerlof (U.S. Pub. No. 2017/0155456) further in view of Chang (U.S. Pub. No. 2016/0156409).

Regarding claim 2, Priest teaches the wireless interfaces (antenna assembly 106) include hardware, wireless antennas, etc. (fig. 2-3, page 5, par [0068]). 
But Priest does not mention the antenna assembly includes a first antenna, a second antenna, a third antenna, and a fourth antenna, a first switch, a second switch.
However, Chang teaches un-manned airborne or seaborne vehicles (collectively "UAV") (120) carrying communication equipment to perform the role of wireless communication towers or cellular sites and WiFi or base stations that normally would have been operational in a local area ("foreground" area)  (fig. 2, page par [0014]), and
the antenna assembly (1100) includes a first antenna (1132a), a second antenna (1132b), a third antenna (1132c), and a fourth antenna (1132d), and a first switch (ST 1122), a second switch (1122) (fig. 2, 4a-b, page 4, par [0027-0029]) (see RDA 1100 comprises multiple (e.g. four) antenna array elements 1132, and the four antenna arrays elements 1132 is set to point in a different direction (position) in space and receive signals from that direction.  Similarly, each transmitting beam formed by a 4-beam beam-forming network (BFN), a 4-to-4 transmitting Butler matrix 1111, connected to the four antenna arrays elements 1132 is set to point in a different direction (position) in space and transmit signals to that direction. the four antenna arrays elements 1132 followed by a pair of switching matrices ST 1112/ 1122)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Priest and Wennerlof with Chang, in order to provide with temporary communications with their existing own personal mobile or re-locatable communications devices to the outside world through the equipment 122 onboard the UAVs 120 easier (see suggested by Chang on page 2, par [0020]). 

Regarding claim 8, Wennerlof teaches detect signal strengths of the antenna assembly (fig. 5-6, page 5-6, par [0074-0077, 0081]) (see the UAV is configured to transmit the alignment signal to the directional antenna, the directional antenna is first coarsely aligned with respect to the UAV.  The alignment signal is then received from the UAV via the directional antenna and some characteristics of the received signal are used as measure of alignment of the directional antenna.  For instance, received signal strength can be used, in which case a direction of the directional antenna yielding higher signal strength represents better alignment than a direction yielding low received signal strength, and the alignment module (210 of UAV-50) is arranged to measure a signal quality of the received alignment signal.  This signal quality  may, according to different aspects, comprise any of measured or estimated; eceived signal strength, bit-error rate, packet-error rate, block-error rate, mutual information between the directional antenna and the UAV, or log-likelihood ratio));  
adjust the radiation direction pattern of the antenna assembly according to the signal strengths and the antenna assembly configuration information (fig. 5-7, page 5-6, par [0086, 0090, 0092-0093]) 
(see the transmitter module 610 comprises an on-board directional antenna, i.e., the antenna 612 is a directional antenna, such as a horn antenna.  This on-board directional antenna is arranged to be oriented or directed towards the directional antenna 101.  In this way, the alignment signal can be transmitted from the UAV 600 to the directional antenna 101, and the polarization of the directional antenna can be adjusted with respect to the reference polarization of the UAV ).
Regarding claim 11, Chang teaches the antenna assembly (1100) configuration information includes switch configuration information of switches of the antenna assembly (1100) (fig. 4a-b, page 4, par [0028-0032]) (see the UAV 120 points its main beam position to the selected GBBF facility 412 via a second ST 1122 that will be continuously switching received signals among the four outputs of the BM 1121 to a retro-directive analysis block 1141, or a diagnostic block 1141, to help determine the currently-best beam position to select based on the strength of the received signals which were originated from the GBBF facility.  The selection of the currently-best beam from among the four is made based on information derived from the second of the two switch matrices ST 1122 that is also controlled by the beam controller 1142). 
 	
Claims 3-7, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Priest (U.S. Pub. No. 2018/0086483) in view of Wennerlof (U.S. Pub. No. 2017/0155456) further in view of Chang (U.S. Pub. No. 2016/0156409) in view of Liu (U.S. Pub. No. 2017/0203851).

Regarding claims 3 and 16, Wennerlof teaches the processors (420) configured to adjust a radiation direction pattern (alignment signal) of the antenna assembly (612) to the antenna assembly configuration information (fig. 5-7, page 5-6, par [0086, 0090, 0092-0093]), and
Chang teaches the selection of beam positions for different angles of arrivals of the received signals captured by the array comprising of 4 elements 1132a, 1132b, 1132c, 1132d in a retro-directive antenna RDA 1100.  The array elements or subarrays 1132a, 1132b, 1132c, and 1132d feature low gain and broad beam-width and may be set up to point toward different directions in space for enlarged field of view.  However, the received beams formed by the array comprising of many non-parallel array elements or subarrays may features concurrent receiving beams pointed toward different locations of different ground hubs 410, and based on determining angles of arrivals of desired signals on-board the UAV 120.  It is based on multiple independent readings/samples from at least one diagnostic beam to minimize false decisions on estimating the angle-of-arrivals from observations and measurements of received signals (fig. 4-5, page 5, par [0033-0034]). 
But Chang does not mention calculate a tilt angle of the UAV relative to the ground terminal controller (fig. 3; and adjust the radiation direction pattern of the antenna assembly according to the tilt angle.
However, Liu teaches unmanned aerial vehicle (UAV) upcast at any angle to take off is applied to correct at least one tilt angle of the multirotor UAV by dual-feedback schemes (fig. 2-3).  
Liu teaches calculate a tilt angle of the UAV relative to the ground terminal controller (page 1-2, par [0009-0010, 0027]) (see the processing unit calculates one or more tilt angles of at least one shaft of the multirotor UAV); and 
adjust the radiation direction pattern of the antenna assembly according to the tilt (page 2-3, 5, par [0027, 0036, 0058) (see the processing unit 110 adjusts the driving signal (i.e., the rotation speeds of the motor 150-1.about.150-N) according to the change of the at least one tilt angle until the at least one tilt angle achieves a horizontal angle, and The processing unit 110 repeatedly adjusts and determines the at least one current tilt angle until all of the at least one current tilt angle are not greater than the respective threshold angles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Priest and Wennerlof and Chang with Liu, in order to provide the processing unit 110 outputs the driving signals of the respective fixed-values to the electronic speed controllers 130-1.about.130-N, respectively, according to the relative positions of the motors 150-1.about.150-N(i.e., according to the position the motor 150-1.about.150-N is located relative to the positions the other motors 150-1.about.150-N are located) (step S442), so that each of the electronic speed controllers 130-1.about.130-N drives the motor 150-1.about.150-N coupled to the electronic speed controller 130-1.about.130-N to operate for a predetermined time according to the driving signal of the corresponding fixed-value (step S450).  In other words, depending on the position the motor 150-1.about.150-N is located at, either the upper position, the middle position, or the lower position easier (see suggested by Liu on page 3, par [0041]). 


Regarding claims 4 and 17, Chang teaches the one or more processors are further configured to: obtain a vertical height of the UAV relative to the ground terminal controller (fig. 4-5, page 5, par [0027, 0033-0034]);  obtain a horizontal distance of the UAV relative to the ground terminal controller (fig. 4-5, page 5, par [0027, 0033-0034]); and calculate (determining) the tilt angle according to the vertical height and the horizontal distance (fig. 4-5, page 5, par [0027, 0033-0034]) (see based on determining the angles of arrival of the desired signals on the RDA 1100. the selection of beam positions for different angles of arrivals of the received signals captured by the array comprising of 4 elements 1132a, 1132b, 1132c, 1132d in a retro-directive antenna RDA 1100.  The array elements or subarrays 1132a, 1132b, 1132c, and 1132d feature low gain and broad beam-width and may be set up to point toward different directions in space for enlarged field of view, and based on determining angles of arrivals of desired signals on-board the UAV 120 (fig. 4-5, page 5, par [0033-0034]).  And
Liu teaches calculate a tilt angle of the UAV relative to the ground terminal controller (page 1-2, par [0009-0010, 0027]) (see the processing unit calculates one or more tilt angles of at least one shaft of the multirotor UAV); and calculate (determining) the tilt angle according to the vertical height (Y/X axis) and the horizontal (X axis) distance (page 1-2, par [0009-0010, 0027, 0031]) (see the multirotor UAV 10 is in the upcast state, the processing unit 110 calculates a tilt angle of the multirotor UAV 10 at the highest position according to the acceleration speed and the angular speed of the multirotor UAV 10, and calculates a tilt angle of at least one shaft of the multirotor UAV 10 according to the acceleration speed and the angular speed of the multirotor UAV 10.  The tilt angle of the shaft may be, but not limited to, a roll angle, a pitch angle, a yaw angle, or the combination thereof.  The roll angle is changed when the multirotor UAV 10 is rotated clockwise or counterclockwise about the longitudinal axis (i.e., X axis).  The pitch angle is changed when the multirotor UAV 10 is rotated clockwise or counterclockwise about the 
lateral axis (i.e., Y axis).  The yaw angle is changed when the multirotor UAV 10 is rotated clockwise or counterclockwise about the vertical axis (i.e., Z axis).).
	Therefore, the combination of Chang and Liu is teaching the limitation of claim.

Regarding claims 5 and 18, Chang teaches determine a desired (selected) radiation direction pattern (beam pointing directions) and corresponding switch configuration information from the antenna assembly configuration information according to the tilt angle (page 3, par [0026-0027]) (see a dynamically changing lookup table for selecting proper BWV values by mapping the location of the fixed beam spots 1301 in (longitude, latitude) to the beam pointing directions in the coordinate system of the antenna array 124 and elements 126 in (azimuth, elevation, and DA 1100 selects the pointing direction of the beam with the strongest power level of selected features of desired signals as the estimated direction of arrival for the desired signals );  and 
configure (selects) the antenna assembly to generate the desired radiation pattern according to the 
switch configuration information (page 3, par [0026-0027]) (see the RDA 1100 (antenna assembly) selects the pointing direction of the beam with the strongest power level of selected features of desired signals as the estimated direction of arrival for the desired signals). And
	Liu teaches calculate a tilt angle of the UAV relative to the ground terminal controller (page 1-2, par [0009-0010, 0027]) (see the processing unit calculates one or more tilt angles of at least one shaft of the multirotor UAV);
	Therefore, the combination of Chang and Liu is teaching the limitation of claim.

Regarding claim 6, Liu teaches the one or more processors are further configured to calculate the tilt angle of the UAV repeatedly according to a time period (predetermined time) (page 5, par [0055, 0058]), the time period being negatively correlated with a speed of the UAV (fig. 7-8, page 5, par [0055-0058])
 (see for a predetermined time (i.e., the processing unit 110 returns to execute the step S410 or the step S440).  The processing unit 110 repeatedly adjusts and determines the at least one current tilt angle until all of the at least one current tilt angle are not greater than the respective threshold angles. And the processing unit 110 would determine the tilt angle again.  In other words, the processing unit 110 calculates a current tilt angle of at least one shaft of the multirotor UAV 10 according to the acceleration 
speed and the angular speed measured by the inertia sensing unit 170).

Regarding claim 7, Liu teaches the antenna assembly configuration information includes a plurality of tilt angle ranges, a plurality of radiation direction patterns each corresponding to one of the tilt angle ranges, and a plurality of switch statuses each corresponding to one of the radiation direction patterns (page 5, par [0056-0059])
 (see the processing unit 110 would determine the tilt angle 
again.  In other words, the processing unit 110 calculates a current tilt angle of at least one shaft of the multirotor UAV 10 according to the acceleration speed and the angular speed measured by the inertia sensing unit 170 (step S480).  And, the processing unit 110 compares the at least one current tilt 
angle with the threshold angle to ensure if any of the at least one tilt angle is greater than the corresponding threshold angle). And
	Chang teaches determine a desired (selected) radiation direction pattern (beam pointing directions) and corresponding switch configuration information from the antenna assembly configuration information according to the tilt angle (page 3, par [0026-0027]) (see a dynamically changing lookup table for selecting proper BWV values by mapping the location of the fixed beam spots 1301 in (longitude, latitude) to the beam pointing directions in the coordinate system of the antenna array 124 and elements 126 in (azimuth, elevation, and DA 1100 selects the pointing direction of the beam with the strongest power level of selected features of desired signals as the estimated direction of arrival for the desired signals );  
	Therefore, the combination of Chang and Liu is teaching the limitation of claim.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Priest (U.S. Pub. No. 2018/0086483) in view of Wennerlof (U.S. Pub. No. 2017/0155456) further in view of Chang (U.S. Pub. No. 2016/0156409) further in view of Tang (U. S. Patent No. 4,766,438).

Regarding claim 12, Chang teaches the first switch and second switch (1112 and 1122) (fig. 4B).
But Chang does not mention the first switch and second switch includes a single pole double throw switch, and the second switch includes a single pole triple throw switch. 
However, Tang teaches the antenna comprises a three dimensional feed-through lens with 
illumination of the lens accomplished by an offset feed horn or horns, and four radiating elements, i.e., one from each face, are interconnected with a single phase shifter through two single pole, double throw (SPDT) switches (col. 2, lines 26-40). And .   
Tang also teaches the first switch (48) and second switch (51) includes a single pole double throw switch (48), and the second switch includes a single pole triple throw switch (51) (fig. 5, col. 3, lines 31-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Priest and Wennerlof and Chang with Tang, in order to provide a phased array antenna providing hemispherical scan coverage by means of four stationary apertures with sets of one radiating element from each aperture interconnected with a single phase shifter, and maintaining substantially the same performance as that of an antenna having four faces with one phase shifter per each radiating element easier (see suggested by Tang on col. 1, lines 64-67 and col. 2, lines 1-3). 

 	Regarding claim 13, Tang teaches the first antenna, the second antenna, the third antenna, and the fourth antenna (fig. 4-5) are arranged at an angle difference of approximately 90 degrees (fig. 4-5, col. 5, lines 50-55). 

As to claim 13, references fail to disclose various values such as, “angle difference of approximately 60 degree”…. as cited in the claims. 
However, Chang teaches “angle difference of approximately 90 degree”.
However, these skilled in the art would have appreciated that the above differences would not render the claims patentable over the applied references. The reasons are that the above differences would merely depend on how one would like to select particular values regarding the degree….. to be suitable to the system requirements. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the applied references as claimed, so that the system of the applied references would be suitable to different system requirements.

Regarding claim 14, Tang teaches wherein at least one of the first antenna, the second antenna, the third antenna, or the fourth antenna includes at least 
one of a dipole antenna (fig. 1-5, col. 2, lines 26-37) (see dipole radiators), 
a monopole antenna, an inverted-F antenna, or a loop antenna.
Note: only need one to show.
 
Allowable Subject Matter
Claims 9-10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding dependent claims 9 and 20, Priest teaches an unmanned aerial vehicle (UAV) (50) (fig. 2-3, page 4-5, par [0064-0065) comprising: an antenna assembly (106) configured to communicate with a ground terminal controller (200/302) (fig. 2-5, page 5, par [0065-0066, 0068, 0072, 0083]), and the wireless interfaces (antenna assembly 106) include hardware, wireless antennas, etc. (fig. 2-3, page 5, par [0068]). And
Wennerlof teaches directional antenna and an unmanned aerial vehicle, UAV, arranged to be deployed in relation to the target location.  The system is configured for transmission of an alignment signal between the UAV and the directional antenna and also for measuring a level of antenna alignment of the directional antenna with respect to the target location, based on the alignment signal transmission (fig. 2-9, page 1, par [0011]), and the UAV 500 comprises a memory module 530 arranged to record and store information relating to received signal quality and/or relating to the antenna alignment level measurement report. The UAV then stores results of measurements in the memory module 530, which can be accessed later by an operator interested in details of the alignment measurements (fig. 5-6, par [0084-0085]). And
Chang teaches the selection of beam positions for different angles of arrivals of the received signals captured by the array comprising of 4 elements 1132a, 1132b, 1132c, 1132d in a retro-directive antenna RDA 1100.  The array elements or subarrays 1132a, 1132b, 1132c, and 1132d feature low gain and broad beam-width and may be set up to point toward different directions in space for enlarged field of view.  However, the received beams formed by the array comprising of many non-parallel array elements or subarrays may features concurrent receiving beams pointed toward different locations of different ground hubs 410, and based on determining angles of arrivals of desired signals on-board the UAV 120.  It is based on multiple independent readings/samples from at least one diagnostic beam to minimize false decisions on estimating the angle-of-arrivals from observations and measurements of received signals (fig. 4-5, page 5, par [0033-0034]). And
Liu teaches unmanned aerial vehicle (UAV) upcast at any angle to take off is applied to correct at least one tilt angle of the multirotor UAV by dual-feedback schemes (fig. 2-3).  
Liu teaches calculate a tilt angle of the UAV relative to the ground terminal controller (page 1-2, par [0009-0010, 0027]). And
Tang teaches the antenna comprises a three dimensional feed-through lens with 
illumination of the lens accomplished by an offset feed horn or horns, and four radiating elements, i.e., one from each face, are interconnected with a single phase shifter through two single pole, double throw (SPDT) switches (col. 2, lines 26-40), and the first switch (48) and second switch (51) includes a single pole double throw switch (48), and the second switch includes a single pole triple throw switch (51) (fig. 5, col. 3, lines 31-35).
The above prior art of record, however, fail to disclose or render obvious: the antenna assembly includes at least five switch statuses;  and the one or more processors are further configured to: detect the signal strengths of the at least five switch statuses in a preset time interval;  extract a maximum signal strength from the signal strengths of the at least five switching statuses;  calculate a difference between the maximum signal strength and a current signal strength of a current switch status;  analyze the difference between the maximum signal strength and the current signal strength according to a threshold switching value;  and control the antenna assembly to switch to a switch status corresponding to the maximum signal strength in response to the difference being greater than or equal to the threshold switching value”, as specified in the claims 9 and 20. 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Tan H. Trinh				
Division 2648
April 16, 2021

/TAN H TRINH/             Primary Examiner, Art Unit 2648